DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending in the instant application. 
Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
1-3, 5-7, 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kume ‘690 (Pub No US/2016/0296690), cited in Information Disclosure Statement filed 9/21/2020.
Regarding claim 1, Kume ‘690 discloses a system for treating a carotid artery, comprising: 
an arterial access device (arterial access device 110) wherein the access device includes a distal sheath (arterial access sheath 605) adapted to be introduced into a carotid artery through a penetration in a wall of the carotid artery (Kume ‘690, col. 26, 28-30, 119, fig. 1-2), 
the sheath (arterial access sheath 605) having a distal end adapted to be introduced into the common carotid artery, a proximal end, and a lumen extending between the distal and proximal ends and communicating with a distal opening and a proximal opening (Kume ‘690, col. 26, fig. 1-2); 
wherein the distal sheath includes a distal sheath tip at least partially formed of a reinforcement material (Kume ‘690, col. 85, 100, 103, and 104).
Regarding claim 2, Kume ‘690 discloses a system as in claim 1, wherein the distal sheath (arterial access sheath 605) includes a distal sheath tip portion and wherein the reinforcement material is contained entirely within the distal sheath tip portion (the distal sheath tapered tip is manufactured from harder material than the distal sheath body, Kume ‘690, col. 104).
Regarding claim 3, Kume ‘690 discloses a system as in claim 1, wherein the distal sheath (arterial access sheath 605) includes a distal sheath tip portion and wherein at least some of the reinforcement material is contained within the distal portion (The sheath stopper is disclosed as a separate structure than the distal sheath and the wall of the sheath stopper may be reinforced, Kume ‘690, col. 90 and 93).
Regarding claim 5, Kume ‘690 discloses a system as in claim 1, further comprising a stopper member (sheath stopper 705) that covers a portion of a distal section of the distal sheath (distal sheath 605) such that a portion of the distal section of the sheath (distal sheath 605) is covered by the stopper member (sheath stopper 705) and an exposed portion of the distal section of the distal sheath (distal sheath 605) is exposed, wherein the stopper member (sheath stopper 705), when coupled to the distal 
Regarding claim 6, Kume ‘690 discloses a system as in claim 1, wherein the stopper member is removable (sheath stopper 705) from the distal section of the distal sheath (distal sheath 605) (Kume ‘690, col. 90 and 98, fig. 7C and 9A).
Regarding claim 7, Kume ‘690 discloses a system as in claim 1, wherein the reinforcement material comprises at least one of a high durometer polymer, a metal, and a plurality of wire loops (Kume ‘690, col. 85, 100, 103, and 104).
Regarding claim 10, Kume ‘690 discloses a method for treating a carotid artery, comprising: positioning an arterial access device (arterial access device 110) having a distal sheath (arterial access sheath 605) into a common carotid artery through an access location in a neck of a patient, the arterial access device comprising (Kume ‘690, col. 13, 18, and Fig. 5): 
a distal sheath (arterial access sheath 605) adapted to be introduced into a carotid artery through a penetration in a wall of the carotid artery, the sheath (arterial access sheath 605) having a distal end adapted to be introduced into the common carotid artery, a proximal end, and a lumen extending between the distal and proximal ends and communicating with a distal opening and a proximal opening (a distal sheath having a distal end adapted to be introduced into the common carotid artery, Kume ‘690, 26, 28-30, 119, fig. 1-2); 

wherein the distal sheath (arterial access sheath 605) includes a distal sheath tip at least partially formed of a reinforcement material (Kume ‘690, col. 85, 92, 99, 100, 103, and 104); 
occluding blood flow at an occlusion location of the common carotid artery so as to establish retrograde blood flow through the common carotid artery such that blood flows into the lumen of the arterial access device (arterial access sheath 605), wherein the occlusion location is located proximal of the distal opening of the distal sheath (arterial access sheath 605) so as to form a zone between the occlusion location and the distal opening (Kume ‘690, col. 13, 18-19, 24-25, 27-30, 112, 117 and fig. 1-2).
Regarding claim 11, Kume ‘690 discloses the method of claim 10, wherein the arterial access sheath (arterial access sheath 605)  includes a removable stopper member (sheath stopper 705) that covers a portion of the distal section of the sheath such that a portion of the distal section of the sheath (arterial access sheath 605) is covered by the stopper member (sheath stopper 705) and a portion of the distal section of the sheath (arterial access sheath 605)  is exposed, wherein the stopper member (sheath stopper 705), when coupled to the sheath, limits insertion of the sheath (arterial access sheath 605) into the carotid artery to the exposed portion, and further comprising: inserting no more than the exposed portion of the sheath (arterial access sheath 605) into the common carotid artery (Kume ‘690, col. 90-98, fig. 7A-G, 9A, and 9B).
Regarding claim 12, Kume ‘690 discloses the method of claim 11, wherein the reinforcement material is located entirely within the exposed portion of the distal sheath (the distal sheath tapered tip is manufactured from harder material than the distal sheath body, Kume ‘690, col. 104).
Regarding claim 13, Kume ‘690 discloses the method of claim 10, wherein the zone is a static zone (method of vessel occlusion minimizes the area of static blood flow, Kume ‘690, col. 117).
Regarding claim 14, Kume ‘690 discloses the method of claim 10, wherein occluding blood flow at an occlusion location comprises applying a vascular clamp at the occlusion location (Flow through the common carotid artery is occluded, either with an external vessel loop or tape, a vascular clamp, an internal occlusion member such as a balloon, or other type of occlusion means, Kume ‘690, col. 19 and 117).
Regarding claim 15, Kume ‘690 discloses the method of claim 10, wherein occluding blood flow at an occlusion location comprises expanding a balloon at the occlusion location (Flow through the common carotid artery is occluded, either with an external vessel loop or tape, a vascular clamp, an internal occlusion member such as a balloon, or other type of occlusion means, Kume ‘690, col. 7-9, 18, 19, 21, 63, 66, 112, 114, and 116).
Regarding claim 16, Kume ‘690 discloses the method of claim 10, further comprising making a transcervical incision to expose a region of a common carotid artery at the access location (Kume ‘690, col. 12 and 190, fig. 1-2, 5, and 14A-E).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kume ‘690 (Pub No US/2016/0296690), in view of Chang ‘605 (Pub No US/2006/0210605).
Regarding claim 4, Kume ‘690 discloses a system as in claim 3.
However, Kume ‘690 fails to disclose the distal sheath tip portion further includes an additional softer polymer region distal to the distal sheath tip region.
Chang ‘605 teaches a system, wherein the distal sheath tip portion further includes an additional softer polymer region distal to the distal sheath tip region (The distal portion of elongate tube 1002 comprises an atraumatic tip 1004, Atraumatic tip 1004 may be made of suitable biocompatible materials including, but not limited to Pebax, etc., Chang, col. 185, 187, and 200, fig. 9A-C, 10A-G, 13A, and 13B).
Regarding claim 8, Chang ‘605 teaches a system, wherein the reinforcement material is configured to form a plurality of axially aligned support struts (Shaft 606 may comprise more than one reinforcing filament 608, Chang, col. 172, 175, 176 and fig. 5Y-Z, 6B, and 6I-6M).
Regarding claim 9, Chang ‘605 teaches A system as in claim 8, wherein the axially aligned support struts comprise at least one of: a plurality of metal strips, a plurality of high durometer polymer strips, and a plurality of wire loops (Reinforcing filament 608 can be made of suitable materials like metals, polymers, glass fiber etc., Chang, col. 172).
Kume ‘690 and Chang ‘605 are both considered to be analogous to the claimed invention because they are in the same field of balloon catheters. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kume ‘690 to incorporate the teachings of Chang ‘605 and provide an distal sheath tip portion that further includes an additional softer polymer region distal to the distal sheath tip region as the softened tip can reduce damage to the anatomy (Atraumatic tip 1004 prevents or reduces damage to the anatomy caused by the distal end of guide device 1000, Chang, col. 185, 187, 200-207, 209, 225, and fig. 9A-C, 10A-G, 13A, and 13B).
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P STEIN/Examiner, Art Unit 3771                                                                                                                                                                                                        /TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771